Citation Nr: 1809340	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for residuals of basal cell carcinoma to the left forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Vietnam Era, Peacetime, and Gulf War Era for various periods between May 1969 and May 2009 in the United States Army.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran's left arm post-surgical residuals following removal of basal cell carcinoma manifested without disfigurement, limitation of motion due to scaring, scar pain, loss of skin, impairment of function considered disabling or requiring systemic treatment.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of basal cell carcinoma to the left forearm have not been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.118, Diagnostic Code 7818 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

Residuals of basal cell carcinoma of the left forearm

The Veteran contends that his residuals from basal cell carcinoma to the left forearm warrant a compensable evaluation. He endorsed that he lost strength in his left hand, left fingers, and on the left forearm at the site of the surgery. See May 2011 VA Form 9. He reports that he has difficulty playing golf due to the residual effects on the nerves and muscles in his left arm following surgical removal of basal cell carcinoma. The Veteran's representative argues that the Veteran's subjective complaints of numbness and weakness in his left hand and forearm, which have been captured in VA treatment records, warrant a higher evaluation for residuals of basal cell carcinoma to the left forearm. See May 2014 VA Form 646.

The Veteran has been assigned a noncompensable evaluation for his residuals of basal cell carcinoma of the left forearm since June 1, 2009 pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7818 (2017).

The provisions of Diagnostic Code 7818, for rating malignant skin neoplasms other than melanoma, directs the rater to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.

Under Diagnostic 7800, a 10 percent rating is warranted with one characteristic of disfigurement. 38 C.F.R. § 4.118  (2017). A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement. A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement. An 80 percent rating is warranted with and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2017). Note (1) to DC 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 (2017)  are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id.

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear. A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas. Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802. Under this Diagnostic Code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters). Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 (there is no Diagnostic Code 7803) assigns ratings for scars that are unstable or painful. This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars. 

Unfortunately, the weight of the evidence is against the claim. Following an April 2010 re-excision biopsy of skin of the left forearm, the region was confirmed to be free of tumor. The March 2011 VA examination revealed that the Veteran's scar caused no limitation of function. Physical examination revealed an 8 centimeter scar that was well-healed, skin intact, non-tender, superficial, with no keloid. A diagnosis of basal cell carcinoma removal without any residuals was confirmed. No neuromuscular disability was endorsed on examination or in the Veteran's medical treatment records.

The Board finds that a compensable rating for residuals of basal cell carcinoma is not warranted. The Veteran's scar is less than 13 centimeters and is not considered disfiguring as per 38 C.F.R. §4.118, DC 7800. It is not painful, deep, unstable, or cause impairment of function.  

The Veteran is free from any active basal cell carcinoma. Further, his residuals are found to be free of any limitation of function. The Board acknowledges that Veteran's subjective complaints of weakness and numbness having an adverse effect on his quality of life activities; however, the medical evidence of record does not categorize these symptoms as limiting the Veteran's function to a disabling degree. As such, a compensable evaluation for residuals of basal cell carcinoma of the left forearm is not warranted.





ORDER

Entitlement to a compensable rating for residuals of basal cell carcinoma to the left forearm is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


